                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                      Plaintiff,

vs.                                                  NO. 10-CR-2602 JAP

LUCAS PAEZ,
                                Defendant.


               DEFENDANT LUCAS PAEZ’S UNOPPOSED MOTION
                     FOR SUBSTITUTION OF COUNSEL

         COMES NOW Lucas Paez, by and through Erlinda O. Johnson, Esq., and hereby

respectfully moves this Court for an order allowing attorney Erlinda Johnson to substitute

attorney Roman Romero, and as reasons therefore submits the following:

         1.    On August 7, 2018, Mr. Paez was arrested pursuant to a complaint

charging conspiracy to distribute methamphetamine and distribution of

methamphetamine. That arrest led to the filing of a petition to revoke supervised release

in the above captioned cause.

         2.    On August 8, 2018, Attorney Roman Romero was appointed to represent

Mr. Paez.

         3.    Counsel Erlinda Ocampo Johnson was retained to represent Mr. Paez on

the new case as well as the petition to revoke supervised release in the above captioned

cause.

         4.    Undersigned counsel has been in contact with AUSA, Kristopher

Houghton who advised that he does not object to this motion to substitute counsel.
       5.     Undersigned counsel has been in contact with Attorney Roman Romero

who advised he does not object to undersigned counsel’s substitution of counsel motion.

       Wherefore, for the foregoing reasons, Mr. Paez, requests this Court issue an order

substituting attorney Erlinda O. Johnson, for Roman Romero, Esq.



                                            Respectfully Submitted,

                                            electronically filed on 11/19/18
                                            Erlinda O. Johnson
                                            Attorney at Law
                                            620 Roma Ave., NW
                                            Albuquerque NM 87102
                                            505/792-4048
                                            505/792-2268
                                            Email: erlindajohnsonlaw@comcast.net

I hereby certify that a true and correct
Copy of the foregoing was e-mailed via
CM-ECF to Counsel for the government
and Roman Romero, on this
19th day of November, 2018.

_________/s/_______________
Erlinda O. Johnson




                                           2
